' Crownhart, J.
(dissenting). I cannot concur in the opinion of the court which results in depriving the plaintiff, bighty years old when the transaction occurred and unacquainted with the subtleties of the law, of his property. It ¿s - useless to discuss the law of novation, because it is admitted in the opinion of the court that novation is a matter' of concurring intention of three or more parties to the agreement. The question of intent is a question of fact, to be found by the trial court or a jury. This case was tried by the court, and on the question of intent he found the facts against the contention of the appellant. Unless the evidence is clear to the contrary, his findings of fact should not be disturbed.
Again, the statement of facts by this court says:
“Both of the parties hereto are Bohemians and have but a limited command of the English language, and, evidently for that reason, the actual conversation which took place at that time appears rather scantily and unsatisfactorily.”
It is from that conversation that the intent is to be found. The trial court saw and heard the witnesses and was far better able to understand the situation than is this court. This is peculiarly a case where great weight should be given tó the findings of the able and experienced trial judge. He rendered a very clear and lucid opinion, supported by abun*513dant authority, in which he held the appellant indebted to the respondent in the amount claimed. There is no claim that appellant did not borrow the money; there is no claim that he repaid it; there is no claim that the son paid it; and there is no claim that any consideration passed from the appellant to his son to induce the son to assume the debt.
But the law, as interpreted by the court, is made an instrument of injustice, whereby this eighty-year-old man is found to have intended to cheat himself out of his thousand-dollar loan to the appellant.
I agree with the trial court, both in his findings of fact and conclusions of law.